Citation Nr: 1819861	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to increases in the (20 percent prior to July 29, 2014, 60 percent from that date to November 4, 2015, and 80 percent from that date) "staged" ratings assigned for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1945 to February 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss, and rating of 20 percent, effective November 20, 2009.  A June 2014 rating decision increased the rating to 60 percent, effective July 29, 2014.  A November 2015 rating decision increased the rating to 80 percent effective November 4, 2015.  In February 2018 correspondence the Veteran withdrew his earlier request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1..At no time prior to October 28, 2010 is the Veteran's hearing acuity shown to have been worse than level V in either ear.

2.  From October 28, 2010 to July 29, 2014, the Veteran's hearing acuity is reasonably shown to have been Level VII in each ear.  

3.  From July 29, 2014 to November 4, 2015, the Veteran's hearing acuity is not shown to have been worse than Level X in the right ear and Level VIII in the left.

4.  From November 4, 2015 the Veteran's hearing acuity is not shown to have been worse than Level IX in the right ear and Level XI in the left.


CONCLUSIONS OF LAW

1.  A staged increased, to 40 percent, rating is warranted for the Veteran's  bilateral hearing loss disability for the period from October 28, 2010 to July 29, 2014.  38 U.S.C.§§ 1155, 5107 (2012);  38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2017).

2.  Ratings for the bilateral hearing in excess 20 percent prior to October 28, 2010; in excess of 40 percent prior July 29, 1014;in excess  of 60 percent prior to November 4, 2015, and in excess of 80 percent from that date are not warranted.  38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. §§ 4.85, 4.86  Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  This appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of the case (SOC) properly provided notice in the downstream issue of entitlement to an increased initial rating.

VA has obtained all relevant service, and postservice (private and VA) treatment records.  The Veteran was afforded examinations by, or on behalf of, VA in January 2010, July 2014, and November 2015.  In March 2018 the RO appears to have sought yet another examination (which is not shown to have been conducted yet).  A review of the record did not find an allegation of worsening since the November 2015 examination, and development for another examination is not necessary at this time.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  
Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometry in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

When the appeal is from the initial rating assigned with an award of service connection, the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned based on facts found.  See Fenderson v. West, 12 Vet. App. at 125-26 (1999). 

Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

On November 2009 audiology consultation the Veteran was seen for complaints of general difficulty hearing.  A history of military noise exposure was noted.

On January 2010 examination, audiometry revealed that puretone thresholds, in decibels. were:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
65
75
75
LEFT

55
65
75
75

Puretone threshold averages were 68 in either ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left.

On October 28, 2010 private audiometry puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
70
85
95
LEFT

60
75
80
90

Puretone threshold averages were 78 in the right ear and 77 in the left.  Speech audiometry (by W-22 word list) revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left.  

A July 2013 VA audiology clinic record notes that the Veteran was seen with complaints of declining hearing acuity.  New hearings aids were ordered to replace those issued in 2009.

On July 29, 2014 VA examination audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
80
85
95
LEFT

70
85
90
105+

Puretone threshold averages were 84 in the right ear and 88 in the left.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 54 percent in the left.

On November 4, 2015 examination, audiometry puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
80
80
90
LEFT

75
85
95
105+

Puretone threshold averages were 80 for the right ear and 90 for the left.  Speech audiometry revealed speech recognition ability of 46 percent in the right ear and 34 percent in the left.

Addressing the "stages" of the ratings for the Veteran's hearing loss disability in turn, the only audiometry suitable for rating purposes prior to October 28, 2010 was that on January 2010 VA examination, when audiometry revealed puretone thresholds which under Table VIA (because an exceptional pattern of hearing impairment was shown) corresponded to Level V hearing acuity for each ear, warranting a 20 percent, and no higher, rating for the bilateral hearing loss.

The Veteran was then afforded private audiometry on October 28, 2010.  Although the audiometry was not in accordance with 38 C.F.R. § 4.85 (because speech discrimination was tested using the W-22 (and not Maryland CNC) list, the Board finds use of that testing appropriate to ascertain when increase in the severity of the hearing loss disability (a very substantial increase in the severity of the disability during the period from the January 2010 VA examination to the July 29, 2014 VA examination was confirmed by VA audiometry that was in accordance with 38 C.F.R. § 4.85 on the July 2014 examination date ) occurred.  [In that regard, the Board observes that he Veteran's hearing loss disability has been characterized by an exceptional pattern of hearing impairment, which allows for rating based on puretone threshold averages alone (Table VIA), and there is no indication that the puretone threshold testing in October 2010 was inaccurate.].  Also noteworthy is that during the intervening period between January 2010 and July 2014 (in 2013) the hearing aids prescribed for the Veteran were found to no longer be effective, and new hearing aids were prescribed.  As upon application of the puretone threshold averages found on October 28, 2010 private examination correspond (under Table VIA to Level VII hearing acuity in each ear, the Board finds that a 40 percent rating for the bilateral hearing loss is warranted from the October 28, 2010 private examination date.  See 38 C.F.R. § 4.85, Table VII.   

The analysis turns to whether a rating in excess of 60 percent is warranted for the hearing loss during the period from July 29, 2014 to November 4, 2015.  On July 29, 2014 VA examination (the only one during the period adequate for rating purposes) the Veteran had level X hearing acuity (under Table VI) in the right ear and level VIII (under Table VI or VIA) in the left, which under Table VII warrant a 60 percent, and not higher, rating.  Accordingly, a rating in excess of 60 percent for the hearing loss from July 29, 2014 to November 4, 2015 is not warranted.  

Finally, the analysis turns to whether a rating in excess of 80 percent is warranted for the hearing loss from November 4, 2015.  On November 4, 2015 examination the Veteran had level IX (under Table VI, which is the more advantageous) hearing acuity in the right ear and level XI (under Table VI) hearing acuity in the left.  As under Table VII such Levels of hearing acuity warrant an 80 percent rating, a rating in excess of 80 percent is not warranted for the November 4, 2015 date.

The matter of entitlement to a TDIU rating, raised in the context of the increased rating claim, is addressed in the remand below.

ORDER

A staged increased (to 40 percent) rating is granted for the Veteran's bilateral hearing loss for the period from October 28, 2010 to July 29, 2014, subject to the regulations governing payment of monetary awards.

Ratings for the bilateral hearing loss in excess of 20 percent prior to October 28, 2010; in excess of 40 percent prior to July 29, 2014; in excess of  60 percent prior to November 4, 2015;, and in excess of 80 percent from November 4, 2015 are denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in fully developing facts pertinent to this claim.  A TDIU claim is part and parcel of an increased rating claim when raised by the record or by the Veteran in connection with the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for TDIU was previously denied in a November 2015 rating decision.  The Veteran has since submitted a new claim for TDIU .  See March 2018 VA Form 21-8940.  This March 2018 claim for TDIU has not yet been addressed by the AOJ.  Due process considerations require that the AOJ be afforded opportunity to address the new claim in the first instance.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
The AOJ should provide the Veteran VCAA-compliant notice with respect to the claim for a TDIU rating; then fully develop and adjudicate the claim for a TDIU rating. The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


